DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-5, 24, and 26 in the reply filed on June 30, 2021 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 6-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: battery units, communication unit, and anomaly detection unit in claims 1-5, 24, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, x., et al., (EP 2634889 A1) in view of Leonard (US 2014/0365065).

As for claims 1-3, 5, 24 and 26, Wang, discloses the invention substantially as claimed, including:

1. (Original) A method of detecting reporting of false electrical performance data by battery units operating within an energy storage and supply system comprising a tank containing a plurality of randomly packed battery units, the tank having electrical 
receiving from each of the battery units, data reporting energy claimed to have been extracted from or supplied to the battery unit []; 
and 
comparing the reported data to an abnormal value data to determine whether or not the battery units are reporting false electrical performance data [Fig. 6; paragraphs 0056, 0020, 0045, 0113, 0064, 0078, 0089, 0099 – Wang discloses a battery charge/swap station which receives, and compares state information of arbitrarily packed batteries within box (tank) – paragraph 0034 – in order to determine whether or not an abnormality exists, and instantiating an alarm when the battery state information is false].  
5. (Original) Apparatus configured to detect reporting of false electrical performance data by battery units operating within an energy storage and supply system comprising a tank containing a plurality of randomly packed battery units, the tank having electrical contacts for either drawing energy from battery units or supplying energy to battery units within the tank during normal use, the apparatus comprising: 
an anomaly detection unit [see as cited in claim 1] configured to, for each of the battery units: 
receive from each of the battery units, data reporting energy claimed to have been extracted from or supplied to the battery unit [see as cited in claim 1]; 
and 

24. (Currently Amended) A method according to claim 1, wherein the method is performed at a server [fig. 6 and 10 showing the system operating over the internet having web access which inherently comprises a server].  
  26. (Currently Amended) A computer program comprising computer readable code which, when run on an apparatus, causes the apparatus to perform a method according to claim 1 [fig. 6 and 10 showing the system operating over the internet having web access which inherently comprises a computer and computer readable code].
2. (Original) A method according to claim 1 and comprising, following determination that the battery units are reporting false electrical performance data, analyzing electrical performance data reported by each of the plurality of battery units to determine which of the battery units is reporting false data [see as cited in the rejection of claim 1 including reasons of combination].

Wang does not specifically disclose:
[claims 1 and 5] measuring the actual total energy extracted from or supplied to the plurality of battery units [paragraphs 0004, 0007, 0005, 0008; and 0023 showing the batteries within box (4) or tank; especially paragraph 0007 wherein the actual measurements include each of the batteries] in order to determine whether there has been energy theft or tampering with batteries within a vehicle [paragraphs 0001-0002].

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, x., et al., (EP 2634889 A1) in view of Leonard (US 2014/0365065), and further in view of Meyerdirks (US Patent 5,592,953).

As for claim 4, Wang in view of Leonard discloses the invention substantially as claimed, including:
4. (Currently Amended) A method according to claim 2, wherein determining which of the plurality of battery units is reporting false data comprises, for each of the plurality of battery units, comparing a current reported by the battery unit to current reported by other battery units [abstract; paragraphs 0001, 0007, 0031 and as cited above in claim 1].

Wang in view of Leonard does not specifically disclose that the batteries are connected in series to that battery unit.  

Meyerdirks discloses comparing current reported by the battery unit to other batteries connected in series to that battery unit [col. 7, lines 26-36; col. 1, line 66 – col. 2, line 7].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Wang in view of Leonard and Meyerdirks because utilizing the comparison of the series connected batteries would have allowed for the detection of battery damage or overcharging which would allow for diagnosis and correction of conditions which would otherwise cause damage and/or be costly to fix.  One of ordinary skill in the art at the time the invention was made would have sought to prevent damaging effects within the respective battery charging systems by using well known analysis of series connections of batteries.

Applicant’s arguments with respect to claim(s) 1-5, 24, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 3, 2022